United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2005

                                                          Charles R. Fulbruge III
                           No. 04-10911                           Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MATTHEW LEE GRAD,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CR-44-ALL-L
                    USDC No. 3:04-CR-122-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Matthew Lee Grad appeals the sentence imposed following his

guilty-plea conviction for three counts of bank robbery in

violation of 18 U.S.C. § 2113(a) & (d).     He argues that the

waiver of appeal provision in his plea agreement does not bar his

appeal because he reserved the right to appeal a sentence

exceeding the statutory maximum punishment.     In United States v.

Bond, 414 F.3d 542, 545-46 (5th Cir. 2005), we determined that

there was no indication in the plea agreement that the parties

meant for the term “statutory maximum” to be accorded the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10911
                                  -2-

definition used in United States v. Booker, 125 S. Ct. 738

(2005).   Bond, 414 F.3d at 545-46.    We therefore applied the

usual and ordinary meaning of the term, i.e., “the upper limit of

punishment that Congress had legislatively specified for

violation of a statute.”     Id.

     In light of Bond, we interpret the virtually identical

appeal waiver in the instant case as using the usual and ordinary

meaning of the term “statutory maximum” to mean the upper limit

of punishment specified by Congress in enacting the statute under

which Grad was convicted, 18 U.S.C. § 2113(a) & (d).     See id.

Because Grad’s 84-month sentence did not exceed the 25-year

statutory maximum sentence for Grad’s offenses, the exception to

the waiver of appeal provision does not apply to Grad’s appeal.

18 U.S.C. § 2113(d).     Therefore, Grad’s appeal of his sentence is

barred by the appeal waiver, and Grad’s appeal is DISMISSED.

Because Grad waived the right to appeal his sentence, we need not

address his Sixth Amendment claim relating to his sentence.

     APPEAL DISMISSED.